Exhibit 10.8

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE LAWS OR REGULATIONS OF ANY STATE,
AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION THEREOF UNDER SUCH ACT OR PURSUANT TO RULE 144 OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.

WARRANT TO PURCHASE COMMON STOCK

OF

EDGAR Online, Inc.

Dated: April 5, 2007

THIS WARRANT CERTIFIES THAT, in consideration of the payment of $5,000 and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, Rosenthal & Rosenthal, Inc., or registered assignee (“Holder”) is
entitled, at any time from the date hereof to 5:00 PM Eastern Time on April 30,
2010 (such date and time the “Expiration Date”) to purchase up to One Hundred
Thousand ($100,000) fully paid and non-assessable restricted shares of the
Common Stock, par value $.01 per share (the “Shares”) of EDGAR Online, Inc., a
Delaware corporation (the “Company”) at the exercise price per Share of $2.81
subject to adjustments as provided herein (the “Exercise Price”), all subject to
the provisions and upon the terms and conditions set forth of this Warrant.

ARTICLE 1. EXERCISE

1.1 Method of Exercise. Holder may exercise this Warrant in whole or in part
(but only in increments of 10,000 shares or more) at any time and from time to
time prior to the Expiration Date by delivering this Warrant and a duly executed
Notice of Exercise in substantially the form attached as Appendix I, together
with the payment of the Exercise Price for the Shares to be so purchased, to the
principal office of the Company located at 50 Washington Street, Norwalk, CT
06854-2710, Attention: Chief Financial Officer,or such other office as the
Company shall advise Holder, as herein provided. In the event the Warrant is not
exercised in full, the Company, at its expense, shall forthwith issue and
deliver to or upon the order of Holder a new Warrant of like tenor and date in
the name of Holder or as Holder may request (provided that if in a name other
than that of Holder, the Company may request that Holder and any proposed
transferee provide such documentation reasonably requested by the Company
showing that such transferee is the successor-in-interest to Holder as a
condition of registration in such other name), calling in the aggregate on the
face thereof for the number of Shares equal (without giving effect to any
adjustment therein) to (i) the number of Shares called for on the face of this
Warrant minus (ii) the number of Shares for which this Warrant shall have been
exercised without giving effect to any adjustment in the number as a result of
changes in the Exercise Price.



--------------------------------------------------------------------------------

1.2 Payment of Taxes. The Company shall pay all taxes, if any, attributable to
the issuance of the Warrant and the Shares; provided, however, that the Company
shall not be required to pay any tax or taxes which may be payable in respect of
any transfer involved in (a) the issuance of any Warrant in the name other than
Holder (b) the issue of any certificates for Shares in a name other than that of
Holder upon exercise of the Warrant, or any portion thereof or (c) upon exercise
of any new warrant issued in accordance with Section 1.1, and the Company shall
not be required to issue or deliver such certificates unless and until the
persons requesting the issuance thereof have paid to the Company the amount of
such tax or shall have established to the reasonable satisfaction of the Company
that such tax has been paid.

1.3 Intentionally Omitted.

1.4 Intentionally Omitted.

1.5 Delivery of Certificate. Within ten (10) Business Days after Holder
exercises this Warrant, the Company shall deliver to Holder certificates for the
number of fully paid and non-assessable Shares acquired in the name of Holder or
its designee(s).

1.6 Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, or surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant a new warrant of like
tenor.

1.7 Repurchase on Sale, Merger, or Consolidation of the Company.

1.7.1 “Acquisition.” For the purpose of this Warrant, “Acquisition” means any
sale, license, or other disposition of all or substantially all of the assets
(including intellectual property) of the Company, or any reorganization,
consolidation, or merger of the Company where the holders of the Company’s
securities before the transaction beneficially own less than 50% of the
outstanding voting securities of the surviving entity after the transaction.

In the event that the Company enters into any agreement relating to an
Acquisition, the Company may, at its sole option, redeem the Warrant and
repurchase it from the Holder for a purchase price of $.01 per Warrant Share;
provided, that the Holder shall have ten (10) business days following receipt of
written notice from the Company of Company’s election to redeem the Warrant, and
the Holder shall have the right to exercise the Warrant during such notice
period.

1.7.2 Assumption of Warrant. If the Company does not redeem this Warrant
pursuant to Section 1.7.11 above, and upon the closing of any Acquisition the
successor entity assumes the obligations of this Warrant, then this Warrant
shall be exercisable for the same securities, cash, and property as would be
payable for the Shares issuable upon exercise of the unexercised portion of this
Warrant as if such Shares were outstanding on the record date for the
Acquisition and subsequent closing. The Warrant Price shall be adjusted
accordingly.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 2. ADJUSTMENTS TO THE SHARES.

2.1 Stock Dividends, Splits, Etc. If the Company declares and pays a dividend on
its common stock payable in common stock or other securities or subdivides the
outstanding common stock into a greater amount of common stock, then upon
exercise or conversion of this Warrant, for each Share acquired, Holder shall
receive, the total number and kind of securities to which Holder would have been
entitled had Holder owned the Shares of record as of the date the dividend or
subdivision occurred.

2.2 Reclassification, Exchange or Substitution. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise or conversion of this
Warrant, Holder shall be entitled to receive, upon exercise or conversion of
this Warrant, the number and kind of securities and property that Holder would
have received for the Shares if this Warrant had been exercised immediately
before such reclassification, exchange, substitution, or other event. The
Company or its successor shall promptly issue to Holder a new Warrant for such
new securities or other property. The new Warrant shall provide for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Article 2 including, without limitation, adjustments to the
Exercise Price and to the number of securities or property issuable upon
exercise of the new Warrant. The provisions of this Section 2.2 shall similarly
apply to successive reclassifications, exchanges, substitutions, or other
events.

2.3 Adjustments for Combinations, Etc. If the outstanding Shares are combined or
consolidated, by reclassification or otherwise, into a lesser number of shares,
the number of Shares subject to this Warrant shall be proportionately decreased
and the Exercise Price shall be proportionately increased.

2.4 Treasury Shares. For the purposes of this Article 2, the number of Shares at
any time outstanding shall not include the Shares held in the treasury of the
Company.

2.5 No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out all the provisions of this Article 2 and in
taking all such action as may be necessary or appropriate to protect Holder’s
rights under this Article against impairment.

2.6 Certificate as to Adjustments. Upon each adjustment of the Exercise Price or
the number of Shares, as applicable, the Company at its expense shall promptly
compute such adjustment, and furnish Holder with a certificate of its Chief
Financial Officer setting forth such

 

- 3 -



--------------------------------------------------------------------------------

adjustment and the reasonable details upon which such adjustment is based. The
Company shall, as soon as practicable after such adjustment, furnish Holder a
certificate setting forth the Exercise Price and the number of Shares as
adjusted.

ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY

3.1 Representations and Warranties. The Company hereby represents and warrants
to Holder as follows:

(a) Reservation of Shares. The Company shall, at all times, reserve and keep
available out of its authorized and unissued Common Stock or out of shares of
its treasury stock, solely for the purpose of issue upon exercise of the
purchase rights evidenced by this Warrant, the number of Shares for which this
Warrant can be exercised.

(b) All Shares which may be issued upon the exercise of the purchase right
represented by this Warrant, shall, upon issuance and payment therefor pursuant
to the terms hereof, be duly authorized, validly issued, fully paid and
non-assessable, and free of any liens and encumbrances except for restrictions
on transfer provided for herein or under applicable federal and state securities
laws.

(c) No Valuation or Impairment. The Company shall, at all times, act in good
faith to assist in the carrying out of all of the provisions of this Warrant and
in taking all other action that may be necessary in order to protect the rights
of Holder as set forth in this Warrant.

(d) Maintenance of Office. The Company shall maintain an office where
presentation of this Warrant may be made. The Company shall give notice, in
writing, to Holder of each change in the location of such office.

3.2 Notice Of Certain Events. Subject to the limitations set forth in the
Financing Agreement dated the date hereof between Rosenthal & Rosenthal, Inc.
and the Company, if the Company proposes at any time (a) to declare any dividend
or distribution upon its common stock, whether in cash, property, stock, or
other securities and whether or not a regular cash dividend; (b) to offer for
subscription pro rata to the holders of any class or series of its stock any
additional shares of stock of other rights; (c) to effect any reclassification
or recapitalization of common stock; (d) to merge or consolidate with or into
any other corporation, or sell, lease, license, or convey all or substantially
all of its assets, or to liquidate, dissolve or wind up; or (e) offer holders of
registration rights the opportunity to participate in an underwritten public
offering of the Company’s securities for cash, then, in connection with each
such event, the Company shall give Holder (1) at least 20 days prior written
notice of the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of common stock will be entitled thereto) or for determining rights to
vote, if any, the matters referred to in (c) and (d) above; (2) in the case of
the matters referred to in (c) and (d) above at least 20 days prior written
notice of the date when the same will take place (and specifying the date on
which the holders of common stock will be entitled to exchange their common
stock for securities or other property deliverable upon the occurrence of such
event); and (3) in the case of the matter referred to in (e) above, the same
notice as is given to the holders of such registration rights.

 

- 4 -



--------------------------------------------------------------------------------

3.3 Information Rights. So long as Holder holds this Warrant and/or any of the
Shares, the Company shall deliver to Holder (a) promptly after mailing, copies
of all communiques to the shareholders of the Company, (b) within ninety
(90) days after the end of each fiscal year of the Company the annual audited
financial statements of the Company certified by independent public accountants
of recognized standing and (c) within forty-five (45) days after the end of each
of the first three quarters of each Fiscal year, the Company’s quarterly,
unaudited financial statements; provided, however, that the timely filing by the
Company of any such materials with the Securities and Exchange Commission shall
be deemed delivery of such materials to Holder.

This Warrant shall not entitle the Holder to any of the rights of a shareholder
of the Company.

3.4 Registration Under Securities Act of 1933, as amended. The Company agrees
that the Shares shall be subject to the registration rights set forth on Exhibit
A.

ARTICLE 4. MISCELLANEOUS.

4.1 Term: Notice of Expiration. This Warrant is exercisable, in whole or in
part, at any time and from time to time on or before the Expiration Date set
forth above.

4.2 Legend. This Warrant and the Shares shall be imprinted with a legend in
substantially the following form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE LAWS OR REGULATIONS OF ANY STATE, AND MAY NOT BE SOLD, PLEDGED
OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH
ACT OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE CORPORATION AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

4.3 Compliance with Securities Laws on Transfer. None of this Warrant the Shares
issuable upon exercise of this Warrant or any rights hereunder may be
transferred or assigned in whole or in part unless and until the Company
receives from the registered Holder such documents and representations by the
transferor and the transferee (including, without limitation, the delivery of
investment representation letters and legal opinions reasonably satisfactory to
the Company) as the Company may request to assure that the proposed transfer
complies with all applicable federal and state securities laws and the rules and
regulations of any stock exchange or quotation medium on which the Common Stock
is listed for trading.

4.4 Transfer Procedure. Subject to the terms, conditions and provisions of
Section 4.2, Holder may transfer all or part of this Warrant by giving the
Company notice of the Warrant being transferred setting forth the name, address
and taxpayer identification number of the transferee and surrendering this
Warrant to the Company for reissuance to the transferee(s).

 

- 5 -



--------------------------------------------------------------------------------

4.5 Notices. Except as otherwise provided herein, all notices and other
communications from the Company to Holder, or vice versa, shall be deemed
delivered and effective when given personally or mailed by first-class
registered or certified mail, postage prepaid, at such address as may have been
furnished to the Company or Holder, as the case may be, in writing by the
Company or such Holder from time to time.

4.6 Waiver. This Warrant and any term hereof may not be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.

4.7 Attorneys’ Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.

4.8 Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to its principles
of conflicts of law.

4.9 Survival. The representations and warranties contained herein shall survive
the execution hereof. The rights of the Holder and the Company’s obligation to
have the Securities registered under the Securities Act of 1933, as amended, as
set forth in Exhibit A attached hereto and made a part hereof, shall survive the
exercise of this Warrant in whole or in part.

 

- 6 -



--------------------------------------------------------------------------------

4.10 Successors and Assigns. Subject to applicable securities law and the terms
and conditions contained herein, this Warrant and the rights and obligations
evidenced thereby shall inure to the benefit of and be binding upon the
successors of the Company and the successors and permitted assigns of Holder.

 

EDGAR ONLINE, INC.     By:  

/s/ Susan Strausberg

    President and Chief Executive Officer  

 

- 7 -



--------------------------------------------------------------------------------

APPENDIX I

NOTICE OF EXERCISE

1. The undersigned hereby elects to purchase          shares of the Common Stock
of          issuable pursuant to the terms of the attached Warrant, and tenders
herewith payment of the purchase price of such shares in full.

2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:

 

 

   

 

   

 

   

 

   

 

   

3. The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.

 

 

 

 

  (Signature)    

 

  (Date)  



--------------------------------------------------------------------------------

EXHIBIT A

Registration Rights

Holder shall have the following Registration Rights relating to Shares held by
or issuable to Holder pursuant to exercise of this Warrant (“Holder Shares”).

(1) Registration. If the Company at any time from the date hereof to the
Expiration Date, proposes for any reason to register authorized but unissued
shares of Common Stock or shares of Common Stock held by the Company in its
treasury (“Primary Shares”) or shares issued to                     
(“Registrable Shares”) under the Securities Act (other than on Form S-4 or Form
S-8 promulgated under the Securities Act or any successor forms thereto), it
shall promptly give written notice to the Holders of the Warrant to which this
Exhibit A is attached and of which it forms a part and of any Shares issued
under such Warrant, of its intention to so register the Primary Shares or
Registrable Shares and, upon the written request, given within 20 days after
delivery of any such notice by the Company, of Holder to include in such
registration Holder Shares (which request shall specify the number of Holder
Shares proposed to be included in such registration), the Company shall use its
commercially reasonable efforts to cause all such Holder Shares to be included
in such registration on the same terms and conditions as the securities
otherwise being sold in such registration; provided, however, that if the
managing underwriter advises the Company that the inclusion of all of the
Primary Shares, Holder Shares and other unregistered shares (“Other Shares”)
proposed to be included in such registration would interfere with the successful
marketing (including pricing) of Primary Shares or Registrable Shares proposed
to be registered by the Company, then the number of Primary Shares, Registrable
Shares, Holder Shares and Other Shares proposed to be included in such
registration shall be included in the following order:

(i) first, the Primary Shares;

(ii) second, the Registrable Shares, and

(iii) third, the Holder Shares and Other Shares.

(2) Expenses. With respect to each registration effected, all fees, costs and
expenses of and incidental to such registration and the public offering in
connection therewith shall be borne by the Company; provided, however, that the
Holder participating in any such registration shall bear the underwriting
discounts and selling commissions attributable to the shares of Holder’s
Registrable Stock sold in such public offering.

(3) Indemnification and Contribution.

(a) To the fullest extent permitted by law, the Company will indemnify and hold
harmless Holder and any underwriter (as defined in the Securities Act of 1993,
as amended (the “Securities Act”) acting for Holder, and any person who controls
such Holder or such underwriter within the



--------------------------------------------------------------------------------

meaning of the Securities Act, from and against, and will reimburse Holder and
each such underwriter and controlling person with respect to, any and all
claims, actions, demands, losses, damages, liabilities, costs and expenses to
which Holder or any such underwriter or controlling person may become subject
under the Securities Act or otherwise, insofar as such claims, actions, demands,
losses, damages, liabilities, costs or expenses arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in any Registration Statement, any prospectus contained therein or any amendment
or supplement thereto in which shares of the Holder are included, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading or arise out of any violation by the Company of any rule
or regulation under the Securities Act applicable to the Company and relating to
action or inaction required of the Company in connection with such registration;
provided, however, that the Company will not be liable in any such case to the
extent that any such claim, action, demand, loss, damage, liability, cost or
expense is caused by an untrue statement or alleged untrue statement or omission
or alleged omission so made in reliance upon and in strict conformity with
information furnished by Holder, such underwriter or such controlling person in
writing specifically for use in the preparation thereof.

(b) If shares of Holder are included in a registration, Holder will indemnify
and hold harmless the Company from and against, and will reimburse the Company
with respect to, any and all losses, damages, liabilities, costs or expenses to
which the Company may become subject under the Securities Act or otherwise,
insofar as such losses, damages, liabilities, costs or expenses are caused by
any untrue or alleged untrue statement of any material fact contained therein or
any amendment or supplement thereto, or are caused by the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they are made, not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was so made in reliance upon and in strict conformity with
written information furnished by a duly authorized representative I of Holder
specifically for use in the preparation thereof.

(c) Promptly after receipt by a party to be indemnified pursuant to the
provisions of paragraph (a) or (b) (an indemnified party) of notice of the
commencement of any action involving the subject matter of the foregoing
indemnity provisions, such indemnified party will, if a claim thereof is to be
made against the indemnifying party pursuant to the provisions of paragraph
(a) or (b), notify the indemnifying party of the commencement thereof; but the
omission so to notify the indemnifying party will not relieve it from any
liability which it may have to an indemnified party otherwise than under the
provisions of this paragraph and shall not relieve the indemnifying party from
liability under the provisions of this paragraph unless such indemnifying party
is prejudiced by such omission. In case such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party shall have the right to participate in, and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to

 

- 2 -



--------------------------------------------------------------------------------

assume the defense thereof, the indemnifying party will not be liable to such
indemnified party pursuant to the provisions of such paragraphs (a) and (b) for
any legal or other expense subsequently incurred by indemnified party in
connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall be liable to an indemnified party for
any settlement of any action or claim without the consent of the indemnifying
party; no indemnifying party may unreasonably withhold its consent to any such
settlement. No indemnifying party will consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such claim or litigation.

(4) Lock-Up Agreement. In consideration of the assumption by the Company of its
obligations hereunder, Holder agrees in connection with any registration of the
Company=s securities that, upon the request of the Company or the underwriter or
any underwritten offering of the Company=s securities, not to sell, make any
short sale of, loan, grant any option for the purchase of, or otherwise dispose
of any Holder Shares (other than those included in the registration) without the
prior written consent of the Company or such underwriters, as the case may be,
for such period of time (not to exceed one hundred eighty (180) days) from the
effective date of such registration as the Company or the underwriters may
reasonable specify.

 

- 3 -